                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
                                                   *
                                                   *
                 v.
                                                   *
                                                   *   Criminal Action No. 16-cr-10343-ADB
 MICHAEL L. BABICH, ALEC
                                                   *
 BURLAKOFF, MICHAEL J. GURRY,
                                                   *
 RICHARD M. SIMON, SUNRISE LEE,
                                                   *
 JOSEPH A. ROWAN, and JOHN KAPOOR,
                                                   *
                                                   *
                 Defendants.

                               ORDER ON MOTIONS IN LIMINE

BURROUGHS, D.J.

       Before the Court are Defendants’ Motions in Limine Nos. 1 through 12 [ECF Nos. 572,

573, 574, and 576], the Government’s Motion in Limine to admit evidence [ECF No. 587],

Defendants’ Motion to Exclude Patient Testimony [ECF No. 645], and Defendants’ Motion to

Preclude the Government from Arguing that Reimbursement Support Services Are Unlawful

Kickbacks [ECF No. 660]. In ruling on these motions, the Court has considered all of the

motions, the memoranda in support and in opposition, and the exhibits attached thereto. For the

reasons stated below, Defendants’ Motions in Limine Nos. 1 through 6 [ECF No. 572],

Defendants’ Motions in Limine Nos. 7 through 9 [ECF No. 573], Defendants’ Motion in Limine

No. 10 [ECF No. 574], the Government’s Motion in Limine to admit evidence [ECF No. 587],

Defendants’ Motion to Exclude Patient Testimony [ECF No. 645], and Defendants’ Motion to

Preclude the Government from Arguing that Reimbursement Support Services Are Unlawful

Kickbacks [ECF No. 660] are all GRANTED in part and DENIED in part. Defendants’ Motions

in Limine Nos. 11 and 12 [ECF No. 576] are DENIED. To the extent the motions are denied, the

denial is without prejudice to renewal at trial.
       1.      Defendants’ Motion in Limine No. 1 to Exclude Evidence of Patient Harm [ECF

No. 572] and Defendants’ Motion to Exclude Patient Testimony [ECF No. 645] are GRANTED

in part and DENIED in part. The Government may present testimony concerning the medical

care that patients received from co-conspirator physicians, or the medical status of patients to

show that prescribing was not medically necessary or was in excess of what was medically

necessary, or that a patient’s medical status was different from what was represented to insurers

in furtherance of claims for reimbursement. The Government may also present evidence that a

patient became addicted to Subsys, the medical consequences of that addiction, and whether and

how prescribing practices changed thereafter. The Government may not, however, present

evidence concerning the social consequences to the patient of wrongful prescribing or addiction,

such as loss of employment, erosion of familial relationships, and the like. To the extent that a

showing of tangible harm is required, addiction itself, and any physical consequences of that

addiction or of prescribing that was not medically necessary, are sufficient to show that harm.

To go beyond that runs the risk of arousing undue sympathy in violation of Federal Rule of

Evidence 403. The Government shall provide the Defendants with any unproduced medical

records and interview reports in its possession, custody, or control for any patient that it

anticipates calling as a witness at trial, or whose medical status will otherwise be the subject of

testimony.

       2.      Defendants’ Motion in Limine No. 2 to Exclude Evidence or Argument Regarding

Any Pleas, Convictions, Settlements, or Medical Board Actions of Non-Testifying Witnesses

[ECF No. 572] is DENIED. Such evidence may be admissible to prove the intent of the co-

conspirators. If such evidence is admitted at trial, the Court will, at the request of the parties,

provide the jury with appropriate limiting instructions. The Defendants seem to believe that this




                                                   2
motion is mooted by the Government’s response [see ECF No. 669 at 7], but it appears to the

Court that the Government’s response leaves this aspect of the motion unresolved. Rulings as to

whether “any door has been opened” will be made at trial in response to timely objections.

       3.      Defendants’ Motion in Limine No. 3 to Exclude Any Evidence or Argument that

Any Practitioner Other than the Thirteen Alleged Co-Conspirators Was Bribed [ECF No. 572] is

DENIED so long as the Government has identified the practitioner as an alleged co-conspirator

pursuant to Local Rule 116.1. The Court will determine at trial whether any such evidence is

subject to exclusion under Federal Rule of Evidence 403 in response to timely objections.

       4.      Defendants’ Motion in Limine No. 4 to Exclude Evidence of Any Crimes Other

than the RICO Predicate Offenses Alleged in the Second Superseding Indictment [ECF No. 572]

is DENIED. The Court will determine at trial whether any such evidence is subject to exclusion

under Federal Rule of Evidence 403 in response to timely objections. The Court reserves its

ruling on whether bad acts by unindicted and unnamed co-conspirator third parties are relevant

and admissible.

       5.      Defendants’ Motion in Limine No. 5 to Exclude Evidence of Criminal Conduct

and Other Bad Acts Absent a Proffer of Evidence that Any Defendant Knew About or Agreed to

Them [ECF No. 572] is GRANTED in part and DENIED in part. Evidence of criminal conduct

and other bad acts extrinsic to the charged conspiracy is likely irrelevant and therefore not

admissible under Federal Rules of Evidence 401 and 402. Evidence of criminal conduct and

other bad acts in furtherance of the conspiracy is relevant and admissible unless the Court

determines at trial that such evidence is otherwise subject to exclusion in response to timely

objections.




                                                 3
       6.        Defendants’ Motion in Limine No. 6 to Exclude Evidence of Criminal Conduct or

Other Bad Acts that Post-Date the Conspiracy [ECF No. 572] is GRANTED in part and

DENIED in part. Such evidence may be admissible if it is probative of consciousness of guilt

and is otherwise admissible under the applicable rules of evidence. The Government is

precluded from presenting evidence or argument to the effect that Defendant Kapoor obstructed

justice or otherwise acted inappropriately in failing to comply with or contesting the subpoena

that was the subject his motion for a protective order [ECF No. 629] and the subsequent ruling

by Judge Boal.

       7.        Defendants’ Motions in Limine No. 7 [ECF No. 573] is GRANTED in part and

DENIED in part. To the extent that Defendants’ Motion in Limine No. 7 seeks to preclude any

comparison between Defendants and street-level drug dealers, it is DENIED as moot in light of

the Government’s agreement. Should the Government violate its agreement at trial and

introduce evidence or argument comparing Defendants to street-level drug dealers, Defendants

may renew their motion and it will be granted. Further, to the extent that Defendants’ Motion in

Limine No. 7 seeks to preclude any comparison between Subsys and heroin, it is DENIED, but

the Court cautions that such evidence will be very limited. The Government may introduce

evidence concerning the properties of Subsys, subject to exclusion under Federal Rule of

Evidence 403 in response to timely objections and with the understanding that the Government

will not be permitted to make the focus of this trial opioids in general or the similarities between

Subsys or fentanyl and heroin. For example, the Government may elicit testimony to the effect

that Subsys delivers fentanyl and that fentanyl is synthetic heroin. Similarly, the Government

may elicit that Subsys is addictive like heroin or that an addiction to Subsys can cause cravings

just like an addiction to alcohol or heroin. The Government will not be permitted to elicit




                                                 4
testimony comparing the strength of Subsys to heroin or otherwise liken Subsys to heroin,

although, recognizing the fineness of this line, the Court will be prepared to rule on related

objections trial or to provide further guidance to the Government as the trial progresses.

       8.      Defendants’ Motion in Limine No. 8 to Exclude Evidence of “Corporate Culture”

at Insys [ECF No. 573] is DENIED. Such evidence will be admissible as intrinsic to the charged

offense if it is otherwise admissible under the applicable rules of evidence and its probative value

is not substantially outweighed by the danger of unfair prejudice under Federal Rule of Evidence

403.

       9.      Defendants’ Motion in Limine No. 9 to Exclude Content Posted on the Website

Cafepharma.com [ECF No. 573] is DENIED. Relevant posts will be admissible for non-hearsay

purposes to the extent that they are probative of Defendants’ knowledge of the issues discussed

therein and comport with the other applicable rules of evidence.

       10.     Defendants’ Motion in Limine No. 10 to Exclude Opinions Regarding the

Illegality of Witnesses’ and Defendants’ Conduct [ECF No. 574] is GRANTED in part and

DENIED in part. The Government may present evidence of a witness’ contemporaneous

understanding of the propriety of his or her conduct as relevant to that witness’ state of mind. A

witness may not express his or her opinion as to the legality of the conduct of others or explain

how he or she now views historical behavior.

       11.     Defendants’ Motion in Limine No. 11 to preclude the Government from

“mischaracterizing permissible medical and marketing practices as criminal conduct” and

Motion in Limine No. 12 to preclude the Government from “mischaracterizing permissible direct

shipping agreements as criminal conduct” [ECF No. 576] are DENIED. The Government may

introduce relevant evidence concerning Defendants’ marketing of Subsys and dosage




                                                 5
recommendations, off-label prescriptions of Subsys, the Insys Reimbursement Center, and

Defendants’ direct shipping practices that comports with the applicable rules of evidence. The

probative value of this evidence is not substantially outweighed by the danger of unfair prejudice

or any other factor listed in Federal Rule of Evidence 403. Defendants will be free to cross-

examine the Government’s witnesses and argue to the jury the reasons that they believe the jury

should give little or no weight to this evidence or the Government’s characterization of it. This

goes to evidentiary weight rather than admissibility, and will be for the jury to determine.

       12.     The Government’s Motion in Limine to admit evidence concerning: (i) “corporate

culture” at Insys; (ii) Defendant Lee; (iii) Defendant Rowan’s prior professional experience; (iv)

Defendant Kapoor’s prior professional experience; and (v) obstruction of justice [ECF No. 587]

is GRANTED in part and DENIED in part.

       As set forth supra at ¶ 8, evidence of “corporate culture” at Insys may be admissible as

intrinsic to the charged offense if it is otherwise admissible under the applicable rules of

evidence and its probative value is not substantially outweighed by the danger of unfair prejudice

under Federal Rule of Evidence 403. Evidence of Defendants’ sexual history is not admissible to

prove the Defendants’ character, but such evidence may be admissible for other purposes,

including to establish the nature of the relationships between the co-conspirators, duress, or

relevant corporate culture.

       Evidence of Defendant Lee’s prior employment is not admissible to prove Defendant

Lee’s character, but evidence that is relevant to Defendant Lee being hired may be intrinsic to

aspects of the charged offense. Any such evidence that the Court finds to be intrinsic at trial will

be admitted if it is otherwise admissible under the applicable rules of evidence and its probative




                                                  6
value is not substantially outweighed by the danger of unfair prejudice under Federal Rule of

Evidence 403.

       Evidence concerning aspects of Defendant Rowan’s prior employment at another health

care company may be admissible to establish his knowledge that the health care industry is

highly regulated and/or what types of activities have been deemed improper or in violation of the

law. The Court reserves its ruling on the admissibility of this evidence and will make its

determination at the time it is offered at trial, subject to analysis pursuant to Federal Rule of

Evidence 404(b). Events that occurred at that other health care company are not intrinsic to the

charged offense but evidence that is relevant to Defendant Rowan being hired may be intrinsic to

aspects of the charged offense. The Court assumes that this motion is now moot as to Defendant

Burlakoff.

       Evidence of Defendant Kapoor’s management of other health care companies that were

the subject of federal investigation may be admissible to establish Defendant Kapoor’s

knowledge that the health care industry is highly regulated and/or what types of activities have

been deemed improper or in violation of the law. The Court reserves its ruling on the

admissibility of this evidence and will make its determination at the time it is offered at trial,

subject to analysis pursuant to Federal Rule of Evidence 404(b). Events that occurred at other

health care companies that Defendant Kapoor managed are not intrinsic to the charged offense.

       Evidence of obstruction of justice will be admissible as intrinsic to the charged offense if

it is otherwise admissible under the applicable rules of evidence and its probative value is not

substantially outweighed by the danger of unfair prejudice under Federal Rule of Evidence 403.

       13.      The Defendants’ Motion to Preclude the Government from Arguing that

Reimbursement Support Services Are Unlawful Kickbacks [ECF No. 660] is GRANTED in part




                                                  7
and DENIED in part. The three scenarios identified by the Defendants in their motion may well

constitute unlawful kickbacks, although that remains to be determined by the jury. The

Government is cautioned not to argue at trial, however, that any of these three scenarios

constitute an unlawful kickback per se. Such an argument would both usurp the role of the jury

as the factfinder and the role of the Court in instructing the jurors on the law.

SO ORDERED.


January 15, 2019                                               /s/ Allison D. Burroughs
                                                               ALLISON D. BURROUGHS
                                                               U.S. DISTRICT JUDGE




                                                  8
